
	
		I
		111th CONGRESS
		1st Session
		H. R. 2680
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Ms. Bordallo (for
			 herself, Mr. Serrano,
			 Mr. Faleomavaega,
			 Mrs. Christensen,
			 Mr. Pierluisi, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Social Security Act to provide for payment
		  parity for Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands,
		  and American Samoa under the Medicaid Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Territorial Health Parity Act of
			 2009.
		2.Medicaid payment
			 parity for the territories
			(a)Elimination of
			 funding limitations for Puerto Rico, the Virgin Islands, Guam, the Northern
			 Mariana Islands, and American Samoa
				(1)In
			 generalSection 1108 of the Social Security Act (42 U.S.C. 1308)
			 is amended—
					(A)in subsection (f), in the matter before
			 paragraph (1), by striking subsection (g) and inserting
			 subsections (g) and (h);
					(B)in subsection
			 (g)(2), in the matter before subparagraph (A), by inserting and
			 subsection (h) after paragraph (3); and
					(C)by adding at the end
			 the following new subsection:
						
							(h)Sunset of
				funding limitations for Puerto Rico, the Virgin Islands, Guam, the Northern
				Mariana Islands, and American SamoaSubsections (f) and (g) shall not apply to
				Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and
				American Samoa for any fiscal year after fiscal year
				2009.
							.
					(2)Conforming
			 amendmentSection 1903(u) of
			 such Act (42 U.S.C. 1396c(u)) is amended by striking paragraph (4).
				(3)Effective
			 dateThe amendments made by this subsection shall apply beginning
			 with fiscal year 2010.
				(b)Parity in
			 FMAP
				(1)In
			 generalSection 1905(b)(2) of such Act (42 U.S.C. 1396d(b)(2)) is
			 amended by inserting after 50 per centum the following:
			 (except that, beginning with fiscal year 2012, the Federal medical
			 assistance percentage for Puerto Rico, the Virgin Islands, Guam, the Northern
			 Mariana Islands, and American Samoa shall be the Federal medical assistance
			 percentage determined by the Secretary in consultation (for the Virgin Islands,
			 Guam, the Northern Mariana Islands, and American Samoa) with the Secretary of
			 the Interior).
				(2)2-fiscal-year
			 transitionNotwithstanding
			 any other provision of law, during fiscal years 2010 and 2011, the Federal
			 medical assistance percentage established under section 1905(b) of the Social
			 Security Act (42 U.S.C. 1396d(b)) for Puerto Rico, the Virgin Islands, Guam,
			 the Northern Mariana Islands, and American Samoa shall be the highest such
			 Federal medical assistance percentage applicable to any of the 50 States or the
			 District of Columbia for the fiscal year involved, taking into account the
			 application of subsections (a) and (b)(1) of 5001 of division B of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5) to such States and
			 District for calendar quarters during such fiscal years for which such
			 subsections apply respectively.
				(3)Per capita
			 income data
					(A)Report to
			 CongressNot later than
			 October 1, 2010, the Secretary of Health and Human Services shall submit to
			 Congress a report that describes the per capita income data used to promulgate
			 the Federal medical assistance percentage in the territories and how such data
			 differ from the per capita income data used to promulgate Federal medical
			 assistance percentages for the 50 States and the District of Columbia. The
			 report should include recommendations on how the Federal medical assistance
			 percentages can be calculated for the territories to ensure parity with the 50
			 States and the District of Columbia.
					(B)ApplicationSection
			 1101(a)(8)(B) of the Social Security Act (42 U.S.C. 1308(a)(8)(B)) is
			 amended—
						(i)by
			 striking (other than Puerto Rico, the Virgin Islands, and Guam)
			 and inserting (including Puerto Rico, the Virgin Islands, Guam, the
			 Northern Mariana Islands, and American Samoa); and
						(ii)by
			 inserting (or, if such satisfactory data are not available in the case
			 of the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa,
			 satisfactory data available from the Department of the Interior for the same
			 period, or if such satisfactory data are not available in the case of Puerto
			 Rico, satisfactory data available from the Government of the Commonwealth of
			 Puerto Rico for the same period) after Department of
			 Commerce.
						(4)Relation to
			 American Recovery and Reinvestment Act of 2009For any period and
			 territory in which the provisions of this subsection apply to a territory, the
			 provisions of section 5001(b)(2) of division B of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) shall not apply (except as
			 otherwise specifically provided in paragraph (2)).
				3.Clarification of
			 Medicaid coverage for citizens of Freely Associated States
			(a)In
			 generalSection 402(b)(2) of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)(2)) is amended by
			 adding at the end the following:
				
					(G)Medicaid
				exception for citizens of Freely Associated StatesWith
				respect to eligibility for benefits for the program defined in paragraph (3)(C)
				(relating to the Medicaid program), paragraph (1) shall not apply to any
				individual who lawfully resides in the United States (including territories and
				possessions of the United States) in accordance with the Compacts of Free
				Association between the Government of the United States and the Governments of
				the Federated States of Micronesia, the Republic of the Marshall Islands, and
				the Republic of
				Palau.
					.
			(b)Conforming
			 definition of qualified alienSection 431(b) of such Act (8
			 U.S.C. 1641(b)) is amended—
				(1)in paragraph (6),
			 by striking or at the end;
				(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(8)an individual who
				lawfully resides in the United States (including territories and possessions of
				the United States) in accordance with a Compact of Free Association referred to
				in section 402(b)(2)(G), but only with respect to the program defined in
				section 402(b)(3)(C) (relating to the Medicaid
				program).
						.
				(c)Setting FMAP at
			 100 percentThe third sentence of section 1905(b) of the Social
			 Security Act (42 U.S.C. 1396d(b)) is amended by inserting before the period at
			 the end the following: and as medical assistance for individuals
			 described in section 402(b)(2)(G) of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996.
			(d)Effective
			 dateThe amendments made by this Act take effect on October 1,
			 2009, Act and apply to benefits and assistance provided on or after that
			 date.
			
